Aulisi, J.
Appeal from judgments of the Supreme Court, Tompkins County, entered upon jury verdicts in motor vehicle negligence actions. Plaintiff, John Meacham, Sr., was the owner and operator of an automobile in which plaintiff, Evangeline Meaeham, his wife, and plaintiffs, John, Jr., and Anna Marie, his children, were passengers. On January 16, 1963 at about 5:25 p.m., the plaintiffs were driving in a northerly direction on a dirt road known as Buffalo Hill Road in the Town of Caroline, County of Tompkins. The road was dark and unlighted. The weather was clear, but the road was icy and snowy with snow banks on each side and was only approximately 18 to 20 feet wide. As plaintiffs approached the residence of defendant Cornell, plaintiff Meacham, Sr., ascertained that the Cornell vehicle was parked in front of his house in plaintiff’s lane of traffic heading in plaintiff’s direction without any lights or other warning. Plaintiff Meacham, Sr., pulled around defendant Cornell’s vehicle, saw lights approaching in the opposite direction and while pulling back into his own lane, momentarily after passing the parked car, was in a head-on collision with the automobile of defendant Parlett being driven south on Buffalo Hill Road. The jury found plaintiff Meaeham, Sr., was guilty of contributory negligence and returned a verdict of no cause of action. The jury also found defendants, Cornell and Parlett, were guilty of negligence and returned verdicts in favor of plaintiff Evangeline Meaeham in the sum of $2,500 and $200 for each child. Mrs. Meacham suffered injuries to her mouth including fractures of the jaw bone and the loss of her remaining six teeth. John, Jr., received a laceration and a fractured nose and Anna Marie received a laceration. The plaintiffs appeal the verdict of no cause of action against the plaintiff Meaeham, Sr., as against the weight of evidence and contrary to law and the awards of the other plaintiffs as inadequate. Defendant Cornell appeals the finding of negligence as against him as contrary to the weight of the evidence. The record discloses the usual conflict of testimony concerning the happening of the collision, including the various speeds of the vehicles, their exact position and the witnesses’ estimation of distances. All of the issues raised on appeal concerning liability are purely factual questions which have been decided by the jury and we see no reason to disturb the jury’s findings upon them. In each ease, however, the verdict for damages was contrary to the weight of the evidence as inadequate to the extent hereinafter indicated. Judgment for plaintiffs Evangeline Meacham, Anna Marie Meaeham and John Meacham, Jr., reversed, on the law and the facts, and a new trial ordered, with one bill of costs to said plaintiffs to abide the event, trial to be limited to the issue of damages (CPLR 4404); unless defendants, within 20 days after service of the order to be entered hereon, shall stipulate to increase the verdicts in favor of said plaintiffs as follows: Evangeline Meaeham to $3,500; Anna Marie Meaeham to $750; and John Meacham, Jr., to $750; in which event *702the judgment, as so increased, is affirmed, with costs to said plaintiffs. Settle order.
Gibson, P. J., Reynolds and Taylor, JJ., concur.